MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	187	
Docket:	   Ken-17-59	
Argued:	   June	15,	2017	
Decided:	  August	29,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                    IN	RE	EMMA	B.	
	
	
HJELM,	J.	

      [¶1]		In	this	child	protection	action,	the	father	of	Emma	B.	appeals	from	

a	judgment	entered	in	the	District	Court	(Waterville,	Mathews,	J.)	finding	that	

the	child	is	in	circumstances	of	jeopardy,	see	22	M.R.S.	§§	4035,	4036	(2016),	

and	 ordering	 that	 the	 child	 be	 placed	 in	 the	 custody	 of	 the	 Department	 of	

Health	 and	 Human	 Services	 and	 that	 the	 Department	 cease	 reunification	

efforts	with	him.		On	appeal,	the	father	does	not	challenge	the	jeopardy	order	

on	its	merits	but	rather	argues	that	the	court	erred	by	denying	his	motion	to	

dismiss	the	child	protection	petition	as	to	him	for	lack	of	personal	jurisdiction.		

We	 conclude	 that,	 to	 have	 the	 authority	 to	 issue	 a	 jeopardy	 order	 that	 will	

protect	the	child,	the	court	was	not	required	to	have	personal	jurisdiction	over	

the	father,	and	we	therefore	affirm.		
2	

                                           I.		BACKGROUND	

	        [¶2]		The	following	facts	found	by	the	court	are	supported	by	competent	

evidence	 in	 the	 record.	 	 See	 In	 re	 Cameron	 B.,	 2017	 ME	 18,	 ¶	 10,	 154	 A.3d	

1199.	 	 The	 father	 lived	 with	 the	 child	 and	 mother	 until	 the	 child	 was	

approximately	 six	 months	 old,	 which	 would	 have	 been	 in	 early	 2008.	 	 The	

parties	 do	 not	 dispute	 that	 when	 the	 father	 lived	 with	 the	 mother	 and	 the	

child,	they	did	not	reside	in	Maine.1		From	the	time	the	father	no	longer	lived	

with	 the	 mother	 and	 the	 child	 until	 approximately	 August	 2016,	 he	

maintained	regular	contact	with	the	child	by	means	of	telephone	calls,	video	

chats,	social	media,	and	in-person	visits	once	or	twice	a	year.		As	the	mother	

testified,	the	child	continued	to	reside	primarily	with	her	in	New	York.			




     1		The	father’s	motion	to	dismiss	for	“lack	of	personal	jurisdiction”	was	not	accompanied	by	an	

affidavit,	despite	our	previous	statements	outlining	such	a	procedure	when	a	motion	is	filed	before	
trial.		See	Bickford	v.	Onslow	Mem’l	Hosp.	Found.,	Inc.,	2004	ME	111,	¶	9	n.2,	855	A.2d	1150;	Dorf	v.	
Complastik	Corp.,	1999	ME	133,	¶¶	12-15,	735	A.2d	984	(stating	that	submission	of	affidavits	is	a	
“useful”	way	to	create	a	record	for	the	court	to	determine	whether	it	has	in	personam	jurisdiction	
over	 a	 defendant).	 	 Rather,	 the	 father	 simply	 asserted	 in	 his	 motion	 that	 he	 is	 a	 Massachusetts	
resident	and	has	never	been	to	Maine.		The	Department,	however,	did	not	challenge	the	manner	by	
which	the	father	presented	information	to	the	court.		Further,	because	the	Department	has	argued	
that	the	court	has	jurisdiction	over	the	father,	it	bears	the	initial	burden	of	demonstrating	that	such	
jurisdiction	 exists.	 	 See	 Commerce	 Bank	 &	 Tr.	 Co.	 v.	 Dworman,	 2004	 ME	 142,	 ¶	 8,	 861	A.2d	 662.		
Nevertheless,	 the	 Department	 has	 never	 challenged	 the	 father’s	 factual	 assertions	 and	 in	 fact	 has	
based	its	arguments	on	those	facts.		The	court,	in	addressing	the	father’s	motion	to	dismiss,	did	not	
make	 explicit	 findings	 about	 the	 father’s	 absence	 of	 any	 ties	 to	 Maine,	 even	 though	 the	 father	
subsequently	moved	for	the	court	to	issue	such	findings.		See	M.R.	Civ.	P.	52.		It	appears,	however,	
that	 the	 court’s	 decision	 to	 deny	 the	 father’s	 motion	 to	 dismiss	 rested	 on	 its	 acceptance	 of	 the	
father’s	representations	of	fact.				
                                                                                       3	

	     [¶3]	 	 The	 father	 is	 currently	 incarcerated	 in	 Massachusetts.	 	 He	 has	

never	acted	as	the	child’s	primary	caregiver,	has	not	provided	resources	to	the	

child,	 and	 did	 not	 intervene	 when	 the	 child’s	 safety	 was	 at	 risk	 with	 the	

mother.		While	incarcerated	and	after	the	Department	commenced	this	child	

protection	 proceeding,	 the	 father	 was	 in	 contact	 with	 the	 mother	 by	 phone	

and	 inquired	 about	 the	 well-being	 of	 the	 child,	 but	 he	 has	 made	 no	

arrangements	to	provide	care	or	otherwise	take	responsibility	for	the	child.			

	     [¶4]	 	 In	 late	 July	 2016,	 the	 mother	 relocated	 from	 New	 York	 to	 Maine,	

bringing	the	child	with	her,	to	escape	an	abusive	ex-boyfriend.		The	mother’s	

current	 boyfriend	 moved	 to	 Maine	 with	 them.	 	 The	 mother	 had	 notified	 the	

father	that	she	and	the	child	were	moving,	and	the	father	did	not	oppose	that	

decision.		In	their	home	in	Maine,	the	child	was	subjected	to	emotional	abuse	

by	her	mother	and	was	physically	abused	by	the	mother’s	boyfriend.		

      [¶5]	 	 The	 Maine	 Department	 of	 Health	 and	 Human	 Services	 began	 an	

investigation	into	the	child’s	circumstances	after	being	notified	by	New	York	

child	 protective	 authorities	 of	 an	 open	 case	 there	 and	 after	 a	 neighbor	 in	

Maine	 told	 police	 that	 the	 child	 had	 asked	 for	 help.	 	 On	 August	 5,	 2016,	

Department	and	law	enforcement	officials	placed	the	child	in	a	six-hour	hold,	

see	15	M.R.S.	§	3501(1)-(2)	(2016),	due	to	the	child’s	unsafe	situation	and	the	
4	

mother’s	 unwillingness	 to	 cooperate.	 	 The	 same	 day,	 the	 Department	

commenced	 this	 child	 protection	 proceeding,2	 see	 22	 M.R.S.	 §	 4032	 (2016),	

and	obtained	a	preliminary	child	protection	order,	see	22	M.R.S.	§§	4034,	4036	

(2016).		The	child	was	immediately	placed	with	a	foster	family,	but	after	both	

that	and	a	second	foster	placement	were	unable	to	meet	the	child’s	needs,	she	

was	psychiatrically	hospitalized	for	several	weeks	before	being	discharged	to	

a	therapeutic	foster	home.			

          [¶6]		At	the	summary	preliminary	hearing	held	on	August	22,	2016,	see	

22	M.R.S.	 §	 4034(4),	 the	 father	 did	 not	 appear	 but	 the	 court	 (E.	 Walker,	 J.)	

determined	 that	 he	 had	 not	 been	 provided	 with	 sufficient	 notice.		

Subsequently,	 in	 November,	 the	 father	 was	 served	 with	 notice	 of	 the	 child	

protection	 proceeding	 at	 a	 correctional	 facility	 in	 Massachusetts.	 	 After	 the	

court	(Stanfill,	J.)	appointed	counsel	to	represent	him,	see	22	M.R.S.	§	4005(2)	

(2016),	 the	 father	 filed	 a	 motion	 to	 dismiss	 the	 petition	 pursuant	 to	 M.R.	

Civ.	P.	12(b)(2),	asserting	that	the	court	lacked	personal	jurisdiction	over	him	

because	he	is	not	a	Maine	resident,	has	never	traveled	to	Maine,	and	otherwise	




     2	 	 The	 Department	 of	 Health	 and	 Human	 Services	 also	 initiated	 a	 child	 protection	 proceeding	

involving	 another	 child	 of	 the	 mother,	 who	 has	 a	 different	 father	 and	 whom	 the	 mother	 also	
brought	to	Maine.				
                                                                                          5	

lacks	sufficient	minimum	contacts	with	Maine.		The	court	(Mathews,	J.)	denied	

the	motion.			

       [¶7]		The	father	did	not	attend	the	jeopardy	hearing,	which	was	held	on	

December	21,	 2016.	 	 His	 attorney	 was	 present,	 however,	 and	 renewed	 the	

motion	 to	 dismiss	 for	 lack	 of	 personal	 jurisdiction.	 	 The	 court	 denied	 the	

motion,	reasoning	that	“the	nature	of	the	child	protection	and	the	emergency	

and	necessary	need	to	address	the	child-related	issues	distinguishes	this	type	

of	 process”	 from	 divorce	 cases	 or	 child	 support	 proceedings.	 	 The	 court	 also	

concluded	that	the	circumstances	of	this	action,	including	the	father’s	contacts	

with	 Maine,	 satisfied	 the	 standard	 three-part	 in	 personam	 jurisdiction	

analysis	based	on	Maine’s	long-arm	statute.		See	infra	n.3.				

       [¶8]	 	 At	 the	 hearing,	 the	 mother	 agreed	 to	 the	 issuance	 of	 a	 jeopardy	

order	 as	 to	 her,	 which	 included	 a	 requirement	 that	 the	 Department	 file	 a	

proposed	reunification	plan	as	to	her.		On	January	19,	2017,	the	court	issued	a	

written	 jeopardy	 order	 as	 to	 the	 father.	 	 The	 court	 found	 that	 he	 “has	 never	

interceded	 on	 Emma’s	 behalf.	 	 He	 has	 failed	 to	 protect	 her;	 failed	 to	 take	

responsibility	 for	 her	 and	 by	 failing	 to	 appear	 after	 being	 duly	 noticed	 to	 do	

so,	 he	 has	 abandoned	 her	 as	 contemplated”	 by	 22	 M.R.S.	 §	 4002(1-A)(E)	

(2016).	 	 The	 court	 ordered	 that	 the	 child	 remain	 in	 the	 custody	 of	 the	
6	

Department.	 	 Because	 the	 jeopardy	 order	 against	 the	 father	 included	 an	

aggravated	finding,	namely,	abandonment,	the	court	ordered	the	Department	

to	cease	reunification	efforts	with	him.		See	22	M.R.S.	§	4036(1)(G-2).				

         [¶9]	 	 After	 the	 court	 denied	 the	 father’s	 motion	 for	 further	 findings	 of	

fact	and	conclusions	of	law	and	to	amend	the	judgment,	see	M.R.	Civ.	P.	52(b),	

59(e),	he	filed	a	timely	notice	of	appeal.				

                                             II.		DISCUSSION	

	        [¶10]	 	 The	 father	 argues	 that	 the	 court	 lacked	 jurisdiction	 over	 him	 in	

this	 child	 protection	 proceeding	 because	 he	 has	 had	 no	 contact	 with	 Maine	

and	 because	 the	 residence	 of	 his	 child	 in	 the	 state	 is	 insufficient	 to	 establish	

personal	jurisdiction	over	him.			

	        [¶11]	 	 The	 parties	 have	 framed	 their	 arguments	 primarily	 based	 on	

Maine’s	long-arm	statute,	14	M.R.S.	§	704-A	(2016).3		The	nature	of	a	jeopardy	


     3
      In	order	to	construe	the	in	personam	jurisdictional	framework	prescribed	in	Maine’s	long-arm	
statute	 in	 a	 way	 that	 fulfills	 the	 Legislature’s	 express	 intention	 that	 jurisdiction	 over	 nonresident	
defendants	 should	 be	 as	 extensive	 as	 the	 United	 States	 Constitution	 allows,	 14	 M.R.S.	 §	 704-A(1)	
(2016),	 we	 have	 held	 that	 the	 statute	 creates	 a	 three-part	 test.	 	 Cavers	 v.	 Houston	 McLane	 Co.,	
2008	ME	164,	¶¶	18-19,	958	A.2d	905;	Von	Schack	v.	Von	Schack,	2006	ME	30,	¶	9,	893	A.2d	1004.		
The	 plaintiff—i.e.,	 the	 party	 asserting	 that	 the	 court	 has	 in	 personam	 jurisdiction—must	
demonstrate	 that	 (1)	 Maine	 has	 a	 legitimate	 interest	 in	 the	 subject	 matter	 of	 the	 litigation,	 and	
(2)	the	defendant,	as	a	result	of	his	conduct,	reasonably	could	have	anticipated	litigation	in	Maine.		
Cavers,	 2008	ME	 164,	 ¶¶	 18-19,	 958	 A.2d	 905.	 	 If	 the	 plaintiff	 establishes	 these	 elements,	 the	
defendant	 must	 then	 demonstrate	 that	 (3)	 the	 exercise	 of	 jurisdiction	 by	 Maine's	 courts	 does	 not	
comport	with	traditional	notions	of	fair	play	and	substantial	justice.		Id.			
         	
         Here,	the	father	acknowledges	that	Maine	has	a	legitimate	interest	in	the	subject	matter	of	
this	 action,	 and	 he	 has	 not	 argued	 that	 the	 exercise	 of	 jurisdiction	 by	 Maine’s	 courts	 would	 not	
                                                                                                                   7	

proceeding	in	a	child	protection	case,	however,	does	not	implicate	traditional	

notions	of	personal	jurisdiction	over	a	parent.					

	        [¶12]		In	establishing	the	purposes	of	the	Child	and	Family	Services	and	

Child	 Protection	 Act,	 the	 Legislature	 stated	 that	 “the	 health	 and	 safety	 of	

children	 must	 be	 of	 paramount	 concern,”	 and	 recognized	 “that	 the	 right	 to	

family	integrity	is	limited	by	the	right	of	children	to	be	protected	from	abuse	

and	 neglect.”	 	 22	 M.R.S.	 §	 4003	 (2016).	 	 This	 principle	 invokes	 the	 State’s	

well-established	 parens	 patriae	 interest	 in	 guarding	 the	 well-being	 of	

children.		See	Prince	v.	Massachusetts,	321	U.S.	158,	166	(1944).		In	exercising	

its	 parens	 patriae	 responsibilities,	 a	 court	 “makes	 determinations	 for	 the	

child’s	welfare,	focusing	on	what	is	best	for	the	interest	of	the	child	and	not	on	

the	 needs	 or	 desires	 of	 the	 parents.”	 	 C.E.W.	 v.	 D.E.W.,	 2004	 ME	 43,	 ¶	 10,	

845	A.2d	1146	(quotation	marks	omitted).	




comport	with	traditional	notions	of	fair	play	and	substantial	justice.		This	leaves	only	the	disputed	
question	of	whether,	through	his	conduct,	the	father	could	reasonably	have	anticipated	litigation	in	
Maine.		“To	reasonably	anticipate	litigation	in	a	particular	jurisdiction,	one	must	purposefully	avail	
oneself	 of	 the	 privilege	 of	 conducting	 activities	 within	 the	 jurisdiction	 and	 benefit	 from	 the	
protection	of	its	laws.”		Dworman,	2004	ME	142,	¶	16,	861	A.2d	662	(citation	omitted).		The	record	
does	not	provide	support	for	the	Department’s	assertion	and	the	court’s	finding	that	any	conduct	by	
the	 father	 met	 this	 criterion.	 	 Therefore,	 when	 gauged	 against	 the	 standard	 used	 to	 determine	
whether	 the	 Maine	 courts	 have	 in	 personam	 jurisdiction	 over	 the	 father,	 the	 conclusion	 on	 this	
record	 must	 be	 that	 no	 such	 jurisdiction	 exists.	 	 For	 the	 reasons	 set	 out	 in	 the	 text,	 however,	 the	
absence	of	in	personam	jurisdiction	over	the	father	pursuant	to	section	704-A	did	not	preclude	the	
court	from	issuing	a	jeopardy	order	as	to	him.	
8	

       [¶13]	 	 After	 a	 child	 protection	 petition	 is	 filed	 by	 the	 Department	 or	

others	who	have	the	statutory	authority	to	do	so,	see	22	M.R.S.	§	4032(1),	the	

court	 is	 authorized	 to	 issue	 a	 jeopardy	 order	 following	 a	 hearing.	 	 See	

22	M.R.S.	 §	 4035;	 In	 re	 Christmas	 C.,	 1998	 ME	 258,	 ¶	 4,	 721	 A.2d	 629.	 	 The	

predicate	 of	 such	 an	 order	 is	 a	 finding	 that	 “the	 child	 is	 in	 circumstances	 of	

jeopardy	 to	 the	 child’s	 health	 or	 welfare.”	 	 22	 M.R.S.	 §	 4035(2);	 see	 also	

In	re	M.M.,	2014	ME	15,	¶	10,	86	A.3d	622	(“[R]egardless	of	the	party	bringing	

the	 petition,	 the	 focus	 of	 the	 District	 Court	 in	 a	 child	 protection	 case	 is	 to	

determine	 whether	 a	 child	 requires	 protection	 in	 the	 first	 instance,	 not	 to	

determine	who	should	have	custody.”	(quotation	marks	omitted)).		“Jeopardy”	

is	defined	as	“serious	abuse	or	neglect”	resulting	from	circumstances	such	as	

“[s]erious	 harm	 or	 threat	 of	 serious	 harm”;	 deprivation	 of	 food,	 shelter	 or	

other	necessities;	deprivation	of	necessary	health	care	that	places	the	child	in	

danger	 of	 serious	 harm;	 or	 abandonment	 that	 results	 in	 a	 threat	 of	 serious	

harm.		22	M.R.S.	§	4002(6)	(2016).			

       [¶14]		The	purpose	of	the	jeopardy	order	is	to	“provid[e]	protection	to	

that	child.”		In	re	Christmas	C.,	1998	ME	258,	¶	4,	721	A.2d	629.		The	measures	

designed	to	protect	the	child	from	jeopardy	may	include,	among	other	things,	

granting	 custody	 of	 the	 child	 to	 the	 Department	 if	 remaining	 in	 the	 home	 is	
                                                                                          9	

contrary	 to	 the	 welfare	 of	 the	 child;	 requiring	 the	 parents	 to	 engage	 in	

treatment	that	will	ameliorate	the	circumstances	of	jeopardy;	or,	if	the	court	

finds	 that	 there	 is	 an	 aggravating	 factor	 described	 in	 22	 M.R.S.	 §	 4002(1-B)	

(2016),	 such	 as	 abandonment,	 ordering	 the	 Department	 to	 cease	 efforts	 to	

reunify	the	parents	or	custodians	with	the	child.		22	M.R.S.	§	4036(1).	

       [¶15]		None	of	the	determinations	that	a	court	is	called	upon	to	make	in	

a	jeopardy	proceeding	requires	the	court	to	have	personal	jurisdiction	over	a	

parent.		As	a	matter	of	venue,	a	child	protection	petition	must	be	filed	in	the	

court	 located	 in	 the	 judicial	 district	 where	 the	 child	 resides	 or	 is	 otherwise	

present.		22	M.R.S.	§	4031(2)(A)	(2016).		As	for	a	parent,	the	child	protection	

statutes	 direct	 only	 that	 he	 or	 she	 be	 served	 with	 a	 child	 protection	 petition	

filed	 by	 the	 Department,	 which	 was	 done	 here.	 	 See	 22	 M.R.S.	 §	 4033(1)(A)	

(2016).			

       [¶16]		The	statutory	requirement	that	the	child	live	in	or	be	present	in	

Maine,	 without	 a	 corresponding	 requirement	 of	 personal	 jurisdiction	 over	 a	

parent,	 is	 reflective	 of	 the	 fact	 that	 issues	 specific	 to	 the	 court’s	 jeopardy	

determination	 focus	 on	 the	 child’s	 circumstances.	 	 See	 In	 re	 Christmas	 C.,	

1998	ME	258,	¶	4,	721	A.2d	629	(stating	that	“[i]f	the	court	determines	that	a	

child	 is	 in	 circumstances	 of	 jeopardy,”	 it	 may	 issue	 a	 jeopardy	 order).	 	 This	
10	

includes	the	question	of	whether	the	child	is	in	circumstances	of	jeopardy	in	

the	 first	 place,	 but	 it	 also	 reaches	 the	 nature	 of	 the	 disposition	 necessary	 to	

protect	the	child	from	jeopardy.		Here,	the	court	concluded	that	to	protect	the	

child,	 she	 needed	 to	 be	 removed	 from	 her	 home	 and	 placed	 in	 the	

Department’s	custody.		Additionally,	as	to	the	father,	the	court	issued	a	cease	

reunification	 order,	 which	 we	 have	 held	 “is	 an	 integral	 and	 essential	 part	 of	

the	court’s	authority	in	child	protection	proceedings”	and	is	one	of	the	ways	a	

court	may	“best	protect	the	interests	of	the	child.”		Id.	¶	7.			

        [¶17]	 	 Therefore,	 to	 protect	 a	 child	 in	 Maine	 from	 circumstances	 of	

jeopardy,	thereby	fulfilling	one	of	the	judiciary’s	most	fundamental	and	grave	

responsibilities,	a	 court	is	vested	with	authority	to	issue	a	jeopardy	order	 to	

protect	a	child,	even	when	a	parent	of	that	child	is	himself	beyond	the	court’s	

jurisdictional	reach.4	

        [¶18]	 	 Although	 not	 directly	 argued	 by	 the	 father,	 we	 remain	 fully	

cognizant	of	the	constitutional	protection	afforded	the	relationship	between	a	

parent	 and	 child.	 	 See,	 e.g.,	 Troxel	 v.	 Granville,	 530	 U.S.	 57,	 65-66	 (2000);	

Rideout	v.	Riendeau,	2000	ME	198,	¶	18,	761	A.2d	291.		Consequently,	we	have	

   4		In	light	of	our	analysis,	we	do	not	reach	the	Department’s	argument	that	if	the	court	does	not	

have	in	personam	jurisdiction	regarding	the	father	pursuant	to	the	long-arm	statute,	see	infra	n.3,	
the	 court	 had	 authority	 to	 issue	 the	 jeopardy	 order	 as	 against	 him	 based	 on	 a	 status	 theory	 of	
jurisdiction.		See,	e.g.,	In	re	R.W.,	39	A.3d	682,	691	(Vt.	2011).			
                                                                                         11	

held,	for	example,	that	a	cease	reunification	order	implicates	a	parent’s	right	

to	due	process.		See	In	re	Christmas	C.,	1998	ME	258,	¶	11,	721	A.2d	629.		The	

nature	 of	 that	 process,	 however,	 varies	 among	 different	 stages	 of	 a	 child	

protection	proceeding.		This	is	because	due	process	is	a	function	of	the	private	

interest	 affected,	 the	 risk	 of	 error	 inherent	 in	 the	 process,	 and	 the	 nature	 of	

the	 governmental	 interest	 at	 issue	 in	 the	 process	 being	 challenged.	 	 See	

Santosky	 v.	 Kramer,	 455	 U.S.	 745,	 754	 (1982)	 (citing	 Mathews	 v.	 Eldridge,	

424	U.S.	 319,	 335	 (1976));	 Guardianship	 of	 Chamberlain,	 2015	 ME	 76,	 ¶	 17,	

118	 A.3d	 229.	 	 These	 factors	 vary	 based	 on	 the	 stage	 of	 the	 child	 protective	

proceeding.	 	 We	 have	 described	 the	 shifting	 due	 process	 considerations	

generated	by	child	protection	proceedings	in	the	following	way:	

       In	 a	 child	 protection	 proceeding,	 .	 .	 .	 the	 child	 not	 only	 has	 an	
       interest	in	family	integrity,	an	interest	he	shares	with	his	parent,	
       but	 the	 child	 has	 a	 substantial	 interest	 in	 protection	 from	 a	
       jeopardous	environment	and	it	is	the	safety	of	the	child	which	is	
       at	 issue	 in	 such	 a	proceeding.	 	 The	 child’s	 interest	 in	 safety	 does	
       not	 arise	 in	 a	 termination	 proceeding	 because,	 under	 our	
       statutory	structure,	when	such	a	proceeding	commences,	the	child	
       is	 not	 in	 a	 dangerous	 environment	 and	 an	 erroneous	 failure	 to	
       terminate	parental	rights	does	not	return	the	child	to	a	dangerous	
       environment;	rather,	the	child	remains	with	his	present	custodian.		
       In	 contrast,	 the	 purpose	 of	 a	 child	 protection	 proceeding	 is	 to	
       remove	 the	 child	 from	 or	 prevent	 him	 from	 returning	 to	 an	
       environment	jeopardous	to	his	health	or	welfare.	
       	
In	re	Sabrina	M.,	460	A.2d	1009,	1016	(Me.	1983)	(citations	omitted).	
12	

       [¶19]	 	 We	 have	 observed	 that	 judicial	 decisions	 affecting	 parenting	

rights	“fall	on	a	continuum	based	on	the	nature	and	extent	of	the	interests	and	

rights	 affected,	 and	 the	 degree	 of	 finality	 of	 the	 different	 types	 of	 decisions.”		

Guardianship	 of	 Chamberlain,	 2015	 ME	 76,	 ¶	 23,	 118	 A.3d	 229.	 	 A	 jeopardy	

order	 falls	 on	 the	 less-intrusive	 end	 of	 that	 continuum	 because	 it	 is	 “a	

nonpermanent	interim	order	.	.	.	where	the	State	has	interceded	in	the	family	

to	protect	the	child	but	no	final	judgment	terminating	parental	rights	is	under	

consideration.”		Id.	¶	26.		Unlike	a	termination	order,	for	example,	which	can	

“end”	 the	 parent’s	 liberty	 interest	 because	 the	 order	 terminates	 the	

underlying	 parent-child	 relationship	 itself,	 jeopardy	 orders	 are	 “neither	

final	nor	 irrevocable	 .	 .	 .	 [and]	 may	 be,	 and	 frequently	 are,	 modified.”		

In	re	Christmas	 C.,	 1998	 ME	 258,	 ¶	 12,	 721	 A.2d	 629	 (quotation	 marks	

omitted)	 (holding	 that	 a	 preponderance	 standard	 of	 proof	 is	 constitutionally	

adequate	 in	 a	 jeopardy	 proceeding,	 while	 a	 standard	 of	 clear	 and	 convincing	

evidence	is	required	for	the	court	to	terminate	parental	rights).		

       [¶20]	 	 Balanced	 against	 the	 parent’s	 interest	 is	 “the	 State’s	 interest	 in	

preserving	 and	 promoting	 the	 welfare	 of	 the	 child—[which]	 is	 an	 urgent	

governmental	 interest.”	 	 Guardianship	 of	 Chamberlain,	 2015	 ME	 76,	 ¶	 19,	

118	A.3d	229	(emphasis	added)	(quotation	marks	omitted).		The	magnitude	of	
                                                                                       13	

the	 State’s	 interest	 is	 particularly	 acute	 in	 a	 jeopardy	 proceeding,	 where	 the	

immediate	risk	to	the	child’s	safety	and	welfare	is	at	issue.		Here,	with	support	

in	 the	 record,	 the	 court	 found	 that	 the	 child,	 who	 was	 present	 in	 Maine,	 had	

been	 subjected	 to	 emotional	 and	 physical	 abuse	 and	 had	 been	 exposed	 to	

domestic	 violence;	 the	 mother	 had	 neglected	 the	 child’s	 needs;	 the	 child	

suffered	from	significant	emotional	and	behavioral	problems;	the	mother	was	

reticent	to	engage	in	services;	and	the	father	had	had	limited	contact	with	the	

child	and	was	currently	unavailable	to	her	because	he	was	incarcerated.				

      [¶21]	 	 In	 this	 matter,	 even	 though	 the	 court	 did	 not	 have	 personal	

jurisdiction	 over	 the	 father,	 he	 received	 process	 as	 required	 by	 22	 M.R.S.	

§	4033	 (2016);	 he	 was	 given	 actual	 notice	 that	 the	 Department	 had	

commenced	 this	 child	 protection	 action,	 and	 he	 had	 an	 opportunity	 to	 be	

heard	at	the	hearing—the	hallmarks	of	due	process.		See	Int’l	Union	v.	Bagwell,	

512	 U.S.	 821,	 832-33	 (1994);	 Guardianship	 &	 Conservatorship	 of	 Jones,	

2017	ME	 125,	 ¶	 19,	 ---A.3d---	 (“The	 essence	 of	 due	 process	 is	 notice	 and	 an	

opportunity	to	be	heard.”	(quotation	marks	omitted)).		Further,	the	father	was	

represented	 by	 counsel	 at	 the	 jeopardy	 hearing.	 	 Finally,	 the	 father	 remains	

free	to	become	involved	in	this	protection	case	affecting	his	child,	by	moving	

the	 court	 for	 judicial	 review	 of	 the	 jeopardy	 order,	 see	 22	 M.R.S.	 §	 4038(2)	
14	

(2016);	moving	for	a	determination	of	the	suitability	of	placing	the	child	with	

him	 pursuant	 to	 the	 Interstate	 Compact	 for	 the	 Placement	 of	 Children,	 see	

22	M.R.S.	§§	4251-69	(2016);	or	through	some	other	form	of	participation.	

         [¶22]		Because	the	court	retained	authority	to	issue	an	order	to	protect	

the	child	from	jeopardy	despite	the	absence	of	personal	jurisdiction	over	the	

father,	 and	 because	 the	 process	 did	 not	 violate	 the	 father’s	 liberty	 interests	

arising	from	his	parental	relationship	with	her,	we	affirm	the	jeopardy	order.		

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	      	       	      	     	
	
Jared	 S.	 Brewer,	 Esq.	 (orally),	 Schneider	 &	 Brewer,	 Waterville,	 for	 appellant	
Father	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Hunter	 C.	 Umphrey,	 Asst.	 Atty.	 Gen.	
(orally),	 Office	 of	 the	 Attorney	 General,	 Augusta,	 for	 appellee	 Department	 of	
Health	and	Human	Services	
	
	
Waterville	District	Court	docket	number	PC-2016-47	
FOR	CLERK	REFERENCE	ONLY